Title: To John Adams from George Spooner, 31 July 1799
From: Spooner, George
To: Adams, John



May it please your Excellency.
Boston July 31st. day 1799

I hope your Excellency will pardon the liberty I take to address you by letter, tho at the same time well knowing that I should do it through the hands of the Secretary of State, but my distance from his place of residence, Join’d with that of the many Misfortunes that I have sustaind for these some years past, puts it out of my power, nor will my present situation make it convenient for me to Atten’d your Public Levees in that state due to the President, of This Sovereignty, as well as that of my former Sphere of life. Therefore trusting to that knowledge you once had of me, I will presume to make known to your Excellency my wishes, and relying on your goodness to forgive one who highly respects you in both public and private life.
I have Sir been calld to England on Account of some family Concern’s for these last Seven years with hopes of recovering by Law some loss of property, but being frustrated in my Negotiation, and adding to that my Expences has been almost my total Ruin, for which last misfortune calld me to france, but the distracted Counsells of that Country, Joind with their Unparallel’d conduct towards this, would not permit me to Continue there any longer, therefore permit me to ask the favor of your Excellency, that should your Excellency being in want of a Consul for Lisbon or Gibralter or that of any other place, and you Sir will do me the favor to hon’or me with that trust, or that of any other Post your Excellency may see fit, it will be confuring an hon’or upon me, and will be the means of releaveing my family from its present State, that was born and brought up in affluence and whose misfortunes has been Unavoidable. And your Excellency may belive me that to your Person and Goverment, I am in a most Solemn manner Attache’d too, and am at all times Ready with life and property willing to be call’d upon to defend those rights that is Justly due to the present Goverment of the U:S: of America.
I am with due Respect to your Excellency / Your Excellencys most Obedient / & Most Humble Servant

Geo Spooner